Citation Nr: 1215472	
Decision Date: 04/30/12    Archive Date: 05/07/12

DOCKET NO.  10-03 766	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUE

Entitlement to higher initial evaluations for posttraumatic stress disorder (PTSD), rated as noncompensably disabling from May 23, 2007 to September 10, 2007, as 30 percent disabling from September 11, 2007 to July 24, 2008, as 50 percent disabling from July 25, 2008 to March 16, 2009, and as 100 percent disabling from March 17, 2009.


REPRESENTATION

Appellant represented by:	Connecticut Department of Veterans Affairs


WITNESS AT HEARINGS ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

J. Barone, Counsel


INTRODUCTION

The Veteran had active service from August 2001 to April 2002, from April 2003 to March 2004, and from January 2006 to May 2007.

This matter comes before the Board of Veterans' Appeals (Board) from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut.

The Veteran testified before a decision review officer in May 2010 and the undersigned Veterans Law Judge in December 2011.  Transcripts of both hearings have been associated with the claims file.

The Board observes that the issue adjudicated by the RO and certified to the Board was entitlement to an effective date earlier than June 13, 2009 for the grant of a 100 percent evaluation for PTSD.  However, upon review of the record, the Board notes that following the January 2008 rating decision that granted service connection, the Veteran submitted additional evidence in July 2008; that evidence was considered and was a basis for the issuance of a September 2008 rating decision which assigned a 50 percent evaluation.  The Veteran then submitted further evidence in January 2009 and in May 2009; that evidence was a basis for the issuance of a July 2009 rating decision which granted a 100 percent evaluation.  Notably, none of the rating decisions issued during the pendency of this appeal became final.  In that regard, 38 C.F.R. § 3.156(b) states that new and material evidence received prior to the expiration of the appeal period would be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  The Board concludes that it is most advantageous to the Veteran to consider the evaluation of his PTSD from the date of his claim for service connection, and has accordingly recharacterized the issue as stated above. 

FINDINGS OF FACT

1.  For the period prior to June 13, 2008, PTSD was manifested by reduced reliability and productivity due to such symptoms as nightmares, flashbacks, anxiety, arousal symptoms, and depression.

2.  From June 13, 2008, PTSD is productive of total social and occupational impairment.


CONCLUSIONS OF LAW

1.  For the period prior to June 13, 2008, the criteria for an evaluation of 50 percent, and no higher, for PTSD have been met.  38 U.S.C.A. § 1155  (West 2002); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.130; Diagnostic Code 9411 (2011). 

2.  From June 13, 2008, the criteria for an evaluation of 100 percent for PTSD have been met.  38 U.S.C.A. § 1155  (West 2002); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.130; Diagnostic Code 9411 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2010); 38 C.F.R. § 3.159(b) (2011); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  VCAA notice should be provided to a claimant before the initial unfavorable RO decision on a claim.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

On March 3, 2006, the Court of Appeals for Veterans Claims (Court) issued a decision in the consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  The Court held that upon receipt of an application for a service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  Id. at 486.  

A letter dated in September 2007 discussed the evidence necessary to substantiate the Veteran's claim.  He was asked to identify or submit evidence supportive of his claim.  The evidence of record was listed and the Veteran was told how VA would assist him in obtaining additional relevant evidence.  The Veteran was advised of the manner in which VA determines disability ratings and effective dates.

In May 2009 the Veteran was invited to submit evidence showing that his PTSD had increased in severity.  He was advised of the status of his claim in July 2009.  

The content of the notice provided to the Veteran fully complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  The Veteran has been provided with every opportunity to submit evidence and argument in support of his claim and to respond to VA notices.  Further, the Board finds that the purpose behind the notice requirement has been satisfied because the Veteran has been afforded a meaningful opportunity to participate effectively in the processing of his claim.

With respect to VA's duty to assist, identified VA records have been obtained and associated with the claims file.  A VA examination was conducted, and the Board finds that it was adequate in that it was conducted by a neutral, skilled provider who reviewed the record, interviewed the Veteran, and performed appropriate examinations prior to providing his conclusions.  The examination report is consistent with the other evidence of record pertaining to this claim, and in conjunction with other treatment records, provides an adequate basis upon which to decide the Veteran's claim.  The Veteran has not otherwise identified any additional evidence or information which could be obtained to substantiate the claim.  The Board is also unaware of any such outstanding evidence or information.  Therefore, the Board is also satisfied that VA has complied with the duty to assist requirements of the VCAA and the implementing regulations.  

The Board also notes that the Veteran has been afforded the opportunity to testify on two occasions.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) (2011) requires that the VLJ/DRO who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the VLJ fully explained the issue on appeal during the hearing and asked questions to specifically elicit testimony regarding the severity of the Veteran's PTSD.  The Board acknowledges that the VLJ did not suggest the submission of evidence that  might have been overlooked; rather, testimony was elicited regarding sources and dates of treatment for the Veteran's psychiatric disorder.  Significantly, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has he identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claim, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claim.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

For the foregoing reasons, it is not prejudicial to the appellant for the Board to proceed to a final decision in this appeal.

Factual Background

Historically, the Board notes that service connection for primary insomnia was granted in an August 2007 rating decision; the RO assigned a noncompensable evaluation pursuant to 38 C.F.R. § 4.130, Diagnostic Code 9434 for depression.  Service connection was granted for PTSD in January 2008, and a 30 percent evaluation was assigned.  The RO noted that the disorder had been previously rated as primary insomnia.  A 30 percent evaluation was assigned.  In September 2008 the RO assigned a 50 percent evaluation, effective July 25, 3008.  In April 2009 a temporary total evaluation was assigned, effective March 17, 2009 due to the Veteran's hospitalization for PTSD.  In July 2009 the RO assigned a schedular 100 percent evaluation effective June 13, 2009.  

On VA examination in June 2007, the Veteran reported that he had been in the National Guard for 24 years and had been deployed three times, most recently to Afghanistan.  He described sleep disturbance and headaches.  He reported that that he used alcohol, up to eight beers per night, to aid in sleep onset.  He reported arousal symptoms including hyper vigilance, panic, anger, and irritability.  He denied significant distress on exposure to reminders or memories.  He also denied avoidance symptoms, loss of interest, and loss of libido.  On mental status examination, the Veteran's mood and affect were euthymic.  Thought process was logical and organized with no evidence of thought disorder.  The Veteran denied hallucinations or delusions.  He denied suicidal and homicidal ideation.  Cognition was not formally tested but was grossly intact.  Insight and judgment were good.  The diagnosis was primary insomnia and alcohol abuse/dependence.  The examiner assigned a Global Assessment of Functioning (GAF) score of 70.  He noted that he Veteran's sleep disturbance was  part of a slightly broader constellation of arousal symptoms; but stated that there was no evidence of reexperiencing or avoidance symptoms suggestive of a nascent PTSD.  He concluded that the Veteran's symptoms were not presently causing significant distress or impairment in functioning.

An August 2007 VA treatment record notes a prior medical history of PTSD.  The provider indicated that the Veteran had nightmares and flashbacks.  

An August 2007 VA mental health record indicates the Veteran's endorsement of anxiety complicated by a recent diagnosis of hepatitis C.  He was somewhat tearful.  His mood was anxious and depressed, with congruent affect.

On mental health consultation in September 2007, the Veteran reported onset of PTSD symptoms following his return from Afghanistan.  He indicated that he was unable to enter crowded places; he noted that he had experienced panic during a shopping trip.  He reported feeling alert and hyper.  He endorsed flashbacks and fears that civilians might be suicide bombers.  He also endorsed disturbed sleep and decreased appetite.  He noted that he startled at loud noise.  He identified a flashback during which he thought he saw someone hiding in the shadows of a room in his home.  He denied suicidal ideation.  He reported that he was interested in being re-deployed since he felt more comfortable in Afghanistan then he did at home.  He related that he had worked as a pharmacy technician at a local hospital but that he had taken a leave of absence because he could not tolerate all of the people and their voices.  Mental status examination revealed no motor abnormalities.  The Veteran was alert and attention was intact.  He was oriented.  Concentration was adequate.  Affect was flat and mood was dysthymic and tearful on occasion.  Speech was normal.  Insight had judgment were good.  Memory was intact.  Though process was logical, sequential, and coherent.  There were no hallucinations or delusions.  The diagnosis was PTSD.  The provider assigned a GAF score of 58.  

A June 2008 VA treatment record notes that the Veteran was seen in follow-up after working in Afghanistan for six months.  He related that he intended to return.

A July 2008 VA mental health progress note indicates the Veteran's report that he did not take his medications because he had applied with a civilian contractor in the Middle East and had reported to that company that he was not on any psychotropic medications.  He noted that since his return, he had experienced an increase in symptoms with increased startle, disturbed sleep with nightmares and night terrors, appetite decrease with a weight loss of more than 10 pounds, hyper vigilance, and bursts of sudden anger.  He related that he continued to drink to excess.  He denied suicidal intent or plan.  

A July 2008 letter from the Vet Center noted that the Veteran had been seen for individual and group therapy since June 13, 2008.  The authors noted that the Veteran was prescribed psychiatric medications.  They indicated that he experienced persistent symptoms of increased arousal including recurrent ad intrusive recollections, distressing thoughts and perceptions, distressing dreams and nightmares, psychological responses including fear and helplessness, avoidance, lack of interest, detachment, hopelessness, depression, panic attacks, physiological reactivity, sleep disturbance, appetite disturbance, hyper vigilance, exaggerated startle response, visual and auditory hallucinations, and suicidal ideation two to three times per week.  They stated that the Veteran's symptoms interfered with his daily functioning socially and occupationally.  

In August 2008 the Veteran's PTSD was noted to be severe.  He reported more headaches and increased frequency of nightmares.  He noted that he was considering taking another job in the Middle East.

On evaluation in September 2008, the Veteran reported that he felt anxious all of the time and did not have an appetite.  He endorsed nightmares almost every night and also indicated that he had flashbacks and hyper alertness.  

A September 2008 VA social work note indicates that the Veteran was then unemployed.  He indicated that he returned from a contract job in the Middle East in March 2008 and had worked as an armed security officer.  He expressed an interest in returning.  He reported that he was isolating himself and became upset easily.  

During a September 2008 VA neuropsychological assessment, the Veteran reported that he began to experience symptoms of anxiety following his return in March 2008.  He indicated that he had recurrent intrusive thoughts and images of traumatic events.  He endorsed panic when he was in crowds.  He admitted to recent suicidal thoughts without plan or intent.  He noted that he was in couples counseling with his girlfriend.  He reported loss of appetite and weight loss.  He stated that he was down, unhappy, and moody and reported that difficulties with anger were worsening.  He stated that he constantly felt tense.  He admitted to isolating himself from others.  He described an occasional feeling that his heart was beating rapidly and as if he was choking.  He indicated that nightmares were more frequent and that they were quite vivid.  He endorsed difficulty with concentration and memory.  Objectively, the provider observed that the Veteran's mood was depressed and his affect constricted.  He was fully oriented to person but not to place and time.  Speech was normal.  Thought and perceptual processes appeared intact.  Judgment and insight were adequate.  There was no evidence of psychosis or homicidal ideation.  

In October 2008 the Veteran reported that he did not return to Afghanistan to perform security work.  A subsequent October 2008 mental health attending progress note indicates that the Veteran continued to have disturbed sleep which medication was no longer adequately treating.  

In December 2008 the Veteran indicated that he had been isolating himself.  He noted that his mood had been lower and that he had experienced increased irritability.  He stated that his dreams had become worse.  He related that he had been unsuccessful in obtaining new employment.  He denied suicidal ideation but endorsed thoughts of dying.  He stated that he gave his guns to a friend to hold.  Subsequently in December 2008 the Veteran reported that he had been either living in his truck or sleeping on a friend's couch.  

In January 2009 the Veteran reported that he continued to struggle and that he felt no desire for anything.  He endorsed paranoid thoughts and indicated that he had trouble with concentration.  He endorsed suicidal thoughts but denied plan or intent.  

The Veteran was psychiatrically hospitalized beginning on March 17, 2009.  A progress note dated on March 31, 2009 reflects that the Veteran was admitted for anger management issues.  He reported that he had experienced explosive episodes with his roommate and girlfriend and he was admitted after threatening to kill both his friend and his friend's wife, as well as threatening to kill himself.  He noted that he had been having more frequent panic attacks and visual hallucinations.  The author of this treatment record assigned a GAF score of 35.

In October 2009, the Veteran's VA psychiatrist stated that the Veteran appeared to have been disabled by his psychiatric illness since at least July 2008, when he was first seen following his most recent return from Iraq.  

At his May 2010 hearing, the Veteran testified that he returned from Afghanistan in March 2008.  He noted that he had hallucinations and suicidal ideation.  He indicated that he isolated himself and did not eat.  He related that he did not work and that he had difficulty with anxiety and depression.  

In December 2011 the Veteran testified that he had received care through VA for his PTSD and that he had been hospitalized.  He noted that when he returned from the civilian job in Afghanistan he drank heavily.  He stated that on his return he began to have panic attacks.  He identified the date of his return from the civilian job in the Middle East as early 2008.

Analysis

Disability evaluations are determined by the application of a schedule of ratings, which is based on average industrial impairment. 38 U.S.C.A. § 1155.  A proper rating of the Veteran's disability contemplates its history, 38 C.F.R. § 4.1, and must be considered from the point of view of a Veteran working or seeking work.  38 C.F.R. § 4.2.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

The Board observes that in cases where the original rating assigned is appealed, consideration must be given to whether a higher rating is warranted at any point during the pendency of the claim.  Fenderson v. West, 12 Vet. App. 119 (1999).  The Board has considered whether staged ratings are warranted and has applied such as discussed below.

Under the rating criteria of 38 C.F.R. § 4.130, Diagnostic Code 9411 (2011), a 100 percent evaluation is provided for PTSD where there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  A 70 percent evaluation is provided where there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near- continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance or hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.  A 50 percent evaluation is appropriate with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

In evaluating psychiatric disorders, it must be shown that industrial impairment is the result of actual manifestations of the service-connected psychiatric disorder.  The severity of a psychiatric disability is based upon actual symptomatology, as it affects social and industrial adaptability.  Two of the most important determinants of disability are time lost from gainful employment and decrease in work efficiency.  38 C.F.R. § 4.130 (2011).

The Secretary, acting within his authority to "adopt and apply a schedule of ratings," chose to create one general rating formula for mental disorders.  38 U.S.C. § 1155; see 38 U.S.C. § 501; 38 C.F.R. § 4.130.  By establishing one general formula to be used in rating more than 30 mental disorders, there can be no doubt that the Secretary anticipated that any list of symptoms justifying a particular rating would in many situations be either under- or over-inclusive.  The Secretary's use of the phrase "such symptoms as," followed by a list of examples, provides guidance as to the severity of symptoms contemplated for each rating, in addition to permitting consideration of other symptoms, particular to each Veteran and disorder, and the effect of those symptoms on the claimant's social and work situation.  This construction is not inconsistent with Cohen v. Brown, 10 Vet.App. 128 (1997).  The evidence considered in determining the level of impairment under § 4.130 is not restricted to the symptoms provided in the diagnostic code.  Instead, the rating specialist is to consider all symptoms of a claimant's condition that affect the level of occupational and social impairment, including, if applicable, those identified in the DSM-IV.  If the evidence demonstrates that a claimant suffers symptoms or effects that cause occupational or social impairment equivalent to what would be caused by the symptoms listed in the diagnostic code, the appropriate, equivalent rating will be assigned.  Mauerhan v. Principi, 16 Vet. App. 436 (1992).  

In assessing the evidence of record, it is important to note that the GAF score is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Richard v. Brown, 9 Vet.App. 266, 267 (citing DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, 4th ed. (DSM-IV) at 32).  A score of 41-50 is assigned where there are, "Serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) OR any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job)."  Id.  A score of 51-60 is assigned where there are moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflict with peers or co-workers).  Id.  

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

	Period Prior to June 13, 2008

Having carefully considered the evidence, the Board concludes that for the period prior to June 13, 2008, an evaluation of 50 percent is warranted.  Notably, this is the date that the Veteran first sought treatment following employment in the Middle East.  The  Board observes that during this earlier period, the Veteran reported sleep disturbance, flashbacks, headaches, alcohol use to aid in sleeping, arousal symptoms, panic, anger, and irritability.  In June 2007 a VA examiner assigned a GAF score of 70, concluding that the Veteran's symptoms were not causing significant distress or impairment.  In September 2007 a VA provider assigned a GAF score of 58.  During this period, the Veteran denied suicidal ideation.  Moreover, he reportedly worked overseas in a security position, and there is no evidence that he was unable to carry out his duties in that job.  In essence, the evidence for the period considered reflects symptoms that are best contemplated by the criteria for a 50 percent evaluation in that the Veteran experienced reduced reliability and productivity due to those symptoms. 

The Board has also determined that an evaluation in excess of 50 percent is not warranted for this earlier period. While the Board accepts that the Veteran's PTSD had effects on his functioning, the lay and medical evidence of record does not demonstrate significant deficiencies in most areas.  His thought process was logical and organized and there was no evidence of thought disorder. He denied suicidal and homicidal ideation.  No inappropriate, obsessive, or ritualistic behavior was documented.  His memory was intact, and he was oriented.  Insight and judgment were good.  In short, the greater weight of lay and medical evidence is against finding that the criteria for a schedular evaluation in excess of 50 percent are met.  The evidence does not demonstrate suicidal ideation; obsessional rituals; intermittently illogical, obscure, or irrelevant speech; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control; spatial disorientation; neglect of personal appearance or hygiene; or inability to establish and maintain effective relationships.  In summary, the overall disability picture does not more nearly approximate the criteria for a schedular evaluation of 70 percent for the period prior to June 13, 2008. 

For this period, the Board has also considered whether the Veteran's PTSD presents an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of an extra-schedular rating is warranted.  Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating. 

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluations for the service-connected PTSD are inadequate.  A comparison between the level of severity and symptomatology of the Veteran's PTSD with the established criteria shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  Consequently, the Board has determined that referral of this case for extraschedular consideration pursuant to 38 C.F.R. 3.321(b)(1)  is not warranted. 

	Period from, June 13, 2008

For the period beginning June 13, 2008, the Board finds that a 100 percent evaluation is warranted.  While the Veteran was seen in June 2008 and stated his intent to return to the Middle East as a security contractor, he did not do so.  The Vet Center providers noted in their July 2008 letter that the Veteran reported persistent symptoms of increased arousal, avoidance, lack of interest, detachment, depression, panic attacks, sleep disturbance, appetite disturbance, hallucinations, and suicidal ideation.  In August 2008, a VA provider noted that the Veteran's PTSD was severe.  In September 2008 the Veteran reported that he felt anxious all of the time and had nightmares almost every night.  He has endorsed panic and reported worsening anger.  On neuropsychological assessment in September 2008 he was not oriented to place and time.  He has reported paranoid thoughts and trouble with concentration.  When he entered the hospital in March 2009, a GAF score of 35 was assigned.  In essence, from the date he sought treatment in June 2008, the Veteran's PTSD is most appropriately evaluated as 100 percent disabling.  

CONTINUED ON NEXT PAGE

ORDER

For the period prior to June 13, 2008, an evaluation of 50 percent for PTSD is granted, subject to the controlling regulations applicable to the payment of monetary benefits.

For the period from June 13, 2008, an evaluation of 100 percent for PTSD is granted, subject to the controlling regulations applicable to the payment of monetary benefits.



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


